DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-6 directed to a device embodiment non-elected without traverse.  Accordingly, claims 1-6 have been cancelled.

Allowable Subject Matter
Claims 7-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record does not disclose or fairly suggest a method of forming a buried local interconnect with the following limitations “depositing a first block mask onto the initial structure and lithographically patterning and etching the first block mask and the gate electrode to a bottom spacer layer to cut the gate electrode and form a first opening therein; selectively depositing a spacer layer on 
Regarding claim 15, the prior art of record does not disclose or fairly suggest a method of forming a buried local interconnect with the following limitation “wherein forming the buried metal interconnect comprises depositing a spacer layer on sidewalls of the gate electrode defining the opening; filling the opening with a metal liner layer and a metal; recessing the metal liner layer and the metal to a target thickness; and filling the recessed metal liner layer with an oxide” along with other limitations of the claim.
The closest prior art of record are Zang et al. (US 9831317 B1), Masuoka et al. (US 2010/0219483 A1), Bentley et al. (US 9825032 B1), Takeuchi (US 2011/0018056 A1).
Zang teaches a method of forming a buried local interconnect (28-32 in Fig. 3C) between a PFET and an NFET (see Figs. 1-1B).  However, the gate structures of the transistors are formed after the buried interconnect is formed.  Masuoka teaches a method of forming a SRAM device utilizing vertical transistors.  Masuoka’s method includes forming a common contact (10a in Fig. 2, 17-20 of Masuoka) that read on most steps of the method of claim 1. However, there is no motivation to deposit an oxide fill at the top of the contact plug (10a) since it is to be connected to other interconnect wiring layer at the top. Takeuchi’s method is similar to Masuoka’s but with the transistors separated by isolation regions. 
Bentley teaches a buried interconnect (1201’ in Figs. 14A-B) between two adjacent vertical transistors with a step of filling the recess with an oxide (1503 in Figs. 15A-B) over the top of the recessed interconnect.  However, the buried interconnect is formed before the gate electrode layer (1801 in Fig. 18A), so the step of “depositing a spacer layer on sidewalls of the gate electrode” would not be met.  This order of the steps is critical since the phrase “sidewalls of the gate electrode” implies that the gate electrode must be present before the opening is formed, and the spacer layer formed on the sidewalls of the gate electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822